                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     MANUEL LOPEZ,                                 Case No. 19-cv-02930-WHO (PR)

                                   5
                                                       Plaintiff,
                                                                                       ORDER OF DISMISSAL
                                   6
                                                v.

                                   7     JOHN DOE,
                                                                                       Dkt. No. 6
                                   8
                                                       Defendant.

                                   9

                                  10          Plaintiff Manuel Lopez has failed to comply with the Court’s order to file a
                                  11   complete application to proceed in forma pauperis (IFP) or pay the filing fee. The IFP
                                  12   application lacks a properly completed Certificate of Funds (the one filed is unsigned) and
Northern District of California
 United States District Court




                                  13   a prison trust account statement showing transactions for the last six months. Accordingly,
                                  14   the action is DISMISSED (without prejudice) for failing to comply with the Court’s orders
                                  15   and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  16          Because this dismissal is without prejudice, Lopez may move to reopen. Any such
                                  17   motion must contain the two documents described above. If plaintiff chooses to move to
                                  18   reopen the case, he is advised that he must state legally recognizable claims against any
                                  19   named defendant, alleging a plausible basis for suing them. The present complaint is
                                  20   wholly deficient in that respect. The current complaint states only this as a claim: “I need
                                  21   someone to investigate the use of satelite [sic] technology against me.”
                                  22          Lopez’s IFP application is DENIED as insufficient. (Dkt. No. 6.) The Clerk shall
                                  23   enter judgment in favor of defendant, terminate all pending motions, and close the file.
                                  24          IT IS SO ORDERED.
                                  25   Dated: August 20, 2019
                                                                                        _________________________
                                  26
                                                                                        WILLIAM H. ORRICK
                                  27                                                    United States District Judge
                                  28
